DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on February 2, 2021.  
Claims 1, 3-18 and 20 have been amended.
Claims 1-20 are currently allowed.
The objection to “TITILE” is withdrawn in view of the amendment with a new title.
The rejection made under 35 USC 112(b) with regards to Claims 1-19 is now withdrawn in view of claim amendments. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an information processing device, an information processing system, and a non-transitory computer readable medium (see original disclosure, i.e. para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Harmon and Morales, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…perform control in such a way that a first group comprising a plurality of first execution instructions that have been all received by the information processing device and a second group comprising a plurality of second execution instructions that have not all been received by the information processing device are displayed using different display modes in accordance with type information indicating types of the execution instructions constituting the plurality of groups; in a case where a post-processing device is an inline type bookbinding machine, permit execution of the first execution instructions of the first group and prohibit execution of the second execution instructions of the second group; and in a case where 
With regard to Claims 2-19, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 20, the closest prior arts of record, Harmon and Morales, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…performing control in such a way that a first group comprising a plurality of first execution instructions that have been all received by the information processing device and a second group comprising a plurality of second execution instructions that have not all been received by the information processing device are displayed using different display modes in accordance with type information indicating types of the execution instructions constituting the plurality of groups; in a case where a post-processing device is an inline type bookbinding machine, permitting execution of the first execution instructions of the first group and prohibiting execution of the second execution instructions of the second group; and in a case where the post-processing device is an offline type bookbinding machine, permitting the execution of the first execution instructions of the first group and the execution of the second execution instructions of the second group”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on February 2, 2021 (i.e. on pg. 10-17 and etc.), are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675